KNOWLTON, J.
This was an action of replevin, commenced before a justice of the peace. The jury returned a verdict for six cents damages for the detention, and found the value of the property to be fifteen dollars. The justice rendered judgment on this verdict for the delivery of the property replevied to the plaintiff, and six cents damages, with costs, as provided by R. S., ch. 88, § 150. This case was removed by appeal to the county court of Rock county, where the appeal was dismissed. To reverse this last judgment this writ of error is prosecuted.
The only question presented to this court is, Could this cause be removed by appeal to the county court ?
This proposition must depend entirely on the construction of the statutes. By sec. 226, ch. 88 of the revised statutes, it is provided that “ any party to a final judgment, rendered by a justice of the peace, where the recovery shall exceed fifteen dollars, except judgment of nonsuit, exclusive of costs, conceiving bimself aggrieved thereby, may appeal therefrom to the county court of the county where the same was rendered, in the following cases:” The cases are then enumerated, which is not material in this case, as the whole question turns upon the amount of the recovery. Now what was the amount of the recovery, as contemplated by the section of the statute just cited ?
It appears that there was a recovery of six cents damages, and that the justice ordered the property replevied to be delivered to the plaintiff below, which was assessed by the jury at the value of fifteen dollars. Then, by this judgment, the plaintiff recovered the specific property of the value of fifteen dollars and six cents, for the value of the property and damages awarded. The recovery, therefore, is more than fifteen dollars. This could not be doubted, had the plaintiff taken judgment for the value of the property, and damages for'its detention in lieu of the specific property and damages. Can there be any difference in the recovery as to the mere amount *155whether you recover the specific value of an article of personal property, and when you recover the real value of tbe same ? By way of illustration, we will suppose a case : A. brings two suits against B. for two jewels, worth one thousand dollars each. There is no choice in the value of them : in one case he recovers the jewel, in the other suit he recovers one thousand dollars, the precise value of it. Now his recovery was for the same amount in each case; he merely recovered the specific value of the thing in one case, and real value of the thing in the other case.
It is worthy of notice that the legislature in the section giving a right of appeal, used the word recovery, and not as is very usual in statutes giving appeals, that when the judgment for debt or damages shall exceed the sum of, etc., the party aggrieved may appeal, etc.
We have no doubt this is a case where the legislature in tended giving an appeal, at all events the case is obviously within the statute above referred tó, giving an appeal, and we have no right to explain it away by construction. The appeal was improperly dismissed by the county court, and its judgment should be reversed with costs, and with directions to that court to proceed with the cause.
Judgment reversed accordingly.